Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 1 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 2 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 3 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 4 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 5 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 6 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 7 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 8 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document    Page 9 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document   Page 10 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document   Page 11 of 12
Case 5:20-bk-00478-RNO   Doc 45 Filed 05/26/20 Entered 05/26/20 09:08:40   Desc
                         Main Document   Page 12 of 12
